Title: Certificate for Lots Purchased in the District of Columbia, 18 September 1793
From: Stuart, David,Carroll, Daniel
To: Washington, George


          (Duplicate)
          Territory of Columbia, 18th September 1793
          At a Public Sale of Lots in the City of Washington, George
            Washington, President of the United States of America became purchaser of Lots No.
            twelve, No. thirteen & No. fourteen in Square No. six hundred & sixty seven for
            the consideration of one thousand and sixty six dollars & two thirds of a Dollar,
            subject to the Terms and Conditions concerning the manner of improvement published, and
            on the further terms of paying down one fourth part of the purchase money, and also
            paying the residue in three equal annual payments, with yearly interest on the whole
            principal unpaid, under forfeiture of the said fourth to be paid down: and he hath
            accordingly paid the said one fourth, to wit, two hundred and sixty six Dollars and two
            thirds of a Dollar, and he or his Assigns, on making the said other Payments, will be
            entitled to a conveyance of the said lot in Fee.
          
            
              Lots No. 12. 13. & 14Square No. 667.
              Dd Stuart,Danl CarrollCommissioners.
            
          
        